Citation Nr: 0106550	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-14 365	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  Robert D. Davis, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 RO decision 
which denied service connection for PTSD.  The Board remanded 
the case in June 1996 for further development.  In an April 
1998 decision, RO granted service connection for PTSD with a 
30 percent evaluation, effective November 1992.  The veteran 
expressed dissatisfaction with the assigned rating and 
continues his appeal.  A personal hearing at the RO was held 
in August 2000.  A personal hearing before a traveling member 
of the Board (i.e., Travel Board hearing) was conducted in 
November 2000.  The case was returned to the Board in January 
2001.  


FINDING OF FACT

The veteran's PTSD is productive of no more than a definite 
degree of social and industrial impairment or occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1959 to June 
1963, including service in Vietnam.  His DD Form 214 shows 
that he was awarded the Combat Infantryman's Badge along with 
several service decorations.  A review of his service medical 
records is entirely negative for treatment, diagnosis or 
complaints of a psychiatric disorder.  

In an October 1992 medical statement, a private physician 
opined that the veteran was disabled from the practice of law 
and virtually any gainful employment due to severe 
degenerative disc disease with disc herniation and nerve root 
compression in the lumbar spine.  

A January 1993 private hospital discharge summary shows that 
the veteran was admitted into a 28-day treatment program for 
chemical dependency.  The discharge diagnoses included 
alcohol dependence, sedative hypnotic dependence, 
hypertension, cirrhosis, Type II diabetes mellitus, and 
chronic pancreatitis.  

In an October 1993 private medical statement, Howard 
Armistead, Jr., M.D. indicated that he had treated the 
veteran since 1974 for a variety of physical complaints.  He 
opined that the veteran suffered from PTSD since his 
discharge from military service in Vietnam and that such 
interfered with his ability to have a normal life.  The 
doctor related that the veteran was an alcoholic and had been 
in recovery since a December 1992 hospitalization for 
gastrointestinal bleeding and severe pancreatitis.  It was 
noted that he attended a treatment program after his acute 
hospital episode.  

The veteran underwent a psychological evaluation in November 
1993 in connection with his VA compensation claim.  It was 
noted that during his period of active duty, the veteran 
worked as a radio and communications specialist but also saw 
duty in the field.  He stated that he was never injured but 
did see frequent combat.  The veteran recounted a traumatic 
memory of mortally injuring an elderly woman and a baby 
riding with her.  He said that he continued to think about 
the incident daily but did not dream about it.  The veteran 
indicated that after discharge he went to college and law 
school, practicing law until his retirement in 1992 due to 
deteriorating health.  He first received psychiatric 
treatment in January 1993 when he completed an alcoholism 
treatment program.  The veteran related that he had bad 
dreams about Vietnam, which were stimulated by television 
shows about Vietnam or by contact with other veterans.  The 
results of psychological testing failed to confirm a 
diagnosis of PTSD.  The diagnostic impressions included 
chronic alcoholism, rule out bipolar affective disorder, 
mixed, and rule out cyclothymia.  

On VA examination in December 1993, the examiner noted the 
results of the earlier psychological evaluation.  Diagnoses 
included depressive disorder, not otherwise specified; 
alcohol abuse, now in remission by history, and PTSD, not 
found to exist.  

In a December 1993 statement in support of his claim, the 
veteran related that he suffered from a variety of 
psychiatric symptoms following his period of active duty in 
Vietnam, including stress, poor relationships with his 
children and former wives, nightmares, uncontrolled emotions, 
and becoming completely antisocial.  He stated that he was 
unable to continue in his profession since October 1992 and 
in the final two years of work was absent 2/3 of the time.  

The veteran underwent a private psychological evaluation 
which was conducted between October 1993 to December 1993.  
It was noted that his PTSD was characterized by nightmares 
relating to traumatic events; a high level of anxiety and 
insecurity; difficulty with interpersonal relationships; a 
mistrust of others; use of denial and escape mechanisms; and 
difficulty coping with stress.  The examiner indicated that 
psychological test results revealed PTSD as primary in 
describing the psychological functioning of the veteran.  It 
was noted that the veteran had difficulty with intimate 
relationships, including having been married three times and 
having distant relationships with some of his children.  His 
secondary diagnosis was listed as alcohol dependence.  

In a March 1997 statement, Dr. Armistead recounted his 
opinion that the veteran suffered from PTSD since his 
discharge from service.  He indicated that the veteran turned 
to alcohol as a way to cope with his symptoms and eventually 
became an alcoholic.  The doctor related that he was 
currently treated for physical complaints as well, including 
hypertension, diabetes, and pancreatitis.  He stated that his 
most severe problem was degenerative back disease which 
caused him to be permanently disabled.  The doctor opined 
that his military service was a significant factor in his 
PTSD and his back condition with alcoholism and pancreatitis 
as secondary conditions.  

In a July 1997 addendum to the December 1993 private 
psychological evaluation, the examiner related that PTSD was 
a valid clinical assessment for the veteran.  It was noted 
that after 5 years of sobriety, the veteran's PTSD symptoms 
were, if anything, getting worse.  The examiner indicated 
that the veteran used drugs and alcohol to mask unpleasant 
feelings associated with PTSD and that once these substances 
were eliminated, more intense emotions began to occur.  He 
stated that for 20 years, the veteran's feelings regarding 
his traumatic Vietnam experiences were hidden by alcohol and 
he only now appeared ready to deal with his emotional issues 
and symptoms of PTSD.  

On VA examination in September 1997, the veteran reported 
that he began using alcohol heavily in his second or third 
year of law school and continued until 1992.  He stated that 
his alcohol consumption worsened when he quit working.  He 
also began abusing prescription sedative hypnotic medication.  
The veteran reported that since returning from Vietnam, he 
had nightmares about once per month and had relationship 
difficulties, although he had a good relationship with his 
current wife.  He reported increased hyperarousal, 
irritability, exaggerated startle response, and 
hypervigilance.  The veteran also described several traumatic 
and life threatening experiences in Vietnam.  The examiner 
indicated that the veteran met the criteria for PTSD, which 
was mild to moderate.  His other psychiatric diagnoses were 
alcohol dependence and sedative/hypnotic dependence.  The 
examiner disagreed with the assessment that his heavy 
drinking was due to emotional pain caused by Vietnam 
experiences since he did not start using alcohol heavily 
until his second or third year of law school, four to five 
years after his discharge from active service.  The examiner 
opined that his drinking problem was separate from PTSD.  

The veteran underwent a VA psychological testing evaluation 
in January 1998.  It was noted that the results were 
indicative of prominent features of depression, anxiety; poor 
reality testing, and possible psychotic features.  The 
results also suggested prominent characterological 
difficulties of a long-standing nature such as difficulty 
with authority figures; difficulty accepting societal norms; 
hostility and suspiciousness of others; and difficulty 
establishing close interpersonal relationships with others.  

The veteran underwent a VA examination by a board of two 
psychiatrists in January 1998.  The veteran's military and 
occupational histories were reported.  The veteran related 
that he had not been employed since his retirement from his 
law practice in 1992.  He indicated that he was diagnosed 
with PTSD but had no history of hospitalization for such.  He 
was followed by the VA for medication monitoring.  He 
indicated that he lived with his third wife and had four 
adult children.  He was close to his youngest child and 
attributed his distant relationships with his other children 
to his drinking history.  The veteran reported that he 
experienced PTSD symptoms such as nightmares, irritability, 
exaggerated startle response, hypervigilance, difficulty with 
interpersonal relationships, and an avoidance of reminders of 
combat trauma.  Diagnoses included PTSD, chronic moderate, 
and alcohol dependence, in remission.  A Global Assessment of 
Functioning (GAF) score of 60, indicating moderate symptoms 
and moderate difficulty in social and occupational 
functioning was noted by one of the examiners.  

In an April 1998 decision, the RO granted service connection 
for PTSD with a 30 percent evaluation, effective from 
November 1992.  

In an April 1998 statement, a private psychologist indicated 
that the veteran clearly suffered from severe PTSD.  The 
psychologist related that the veteran's alcohol dependence 
was a secondary symptom of his PTSD used to cover up the 
trauma of his Vietnam experiences as well as a sense of 
worthlessness and uselessness.  It was noted that that while 
the veteran had been sober for over 5 years, he continued to 
experience symptoms such as nightmares, flashbacks, and 
anxieties of his traumatic past.  

VA medical records dated September 1998 to July 2000 show 
treatment for a variety of unrelated conditions.  Treatment 
for PTSD symptoms was not shown.  

A private psychological consultation report was received by 
the RO in August 2000.  It was noted that the report was the 
result of repetitive consultation sessions with the veteran 
beginning in April 2000 and continuing through August 2000.  
The examiner noted the veteran began drinking heavily during 
his law career to avoid emotional pains and intrusive and 
avoidant symptomatology associated with PTSD.    The examiner 
indicated that his GAF score was 56, indicating moderate 
difficulty in social and occupational functioning generally 
due to interpersonal difficulties; conflicts with peers and 
coworkers; and an inability to maintain effective working and 
social relationships.  

During the August 2000 RO hearing, the veteran testified that 
his PTSD symptoms had increased.  He said that he slept with 
a gun in the dresser next to his bed, had difficult 
relationships with some of his children, and did not 
socialize too much.  He related that VA doctors treated him 
for medication management.  His wife testified that the 
veteran's symptoms had worsened and included stress, worry, 
sleep difficulties and irritability.  

In an October 2000 statement in support of his claim, the 
veteran indicated that he objected to exclusion of his 
alcoholism in considering his disability rating for PTSD.  He 
related that in his opinion, PTSD, not his back condition, 
rendered him unable to work.  

During the November 2000 Travel Board hearing, the veteran 
testified that he disagreed with an earlier VA examiner's 
opinion that his alcohol abuse was not related to PTSD.  He 
stated that he had been married for 15 years but he generally 
liked to be by himself.  He said that he did not have many 
friends and had little contact with his children.  He related 
that he stayed at home most of the time but sometimes ran 
errands and went fishing.  The veteran indicated that he was 
seen every six months for medication management but did not 
participate in group therapy for PTSD symptoms.  He reported 
that his symptoms included anxiety attacks and depression.  
He said that he worked as an attorney for many years but 
stopped working in 1992.  The veteran related that he was 
considered disabled by the Social Security Administration 
(SSA) since 1993 due to his back disability.  The veteran 
noted that he felt that his psychiatric difficulties and 
alcoholism prevented him from returning to work.  He said 
that his PTSD symptoms had increased over the years.  

II.  Analysis

The veteran claims that a rating in excess of 30 percent is 
warranted for his service-connected PTSD.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411, as in effect prior to November 7, 1996.  
The old rating criteria provide that a 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is assigned when the ability 
to maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new rating criteria provide that a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

As the veteran's claim for a rating in excess of 30 percent 
for PTSD was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran.  

The evidence shows that the veteran has reported several PTSD 
symptoms, including social isolation, occasional nightmares, 
irritability, and difficulty with interpersonal 
relationships.  The January 1998 VA examination noted a GAF 
score of 60, representing moderate difficulty in social and 
occupational functioning.  A 2000 private medical report 
resulting from consultation sessions over a number of months 
reflected PTSD with a GAF score of 56, also representing 
moderate difficulty.  

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.130 (1996); 
38 C.F.R. § 4.126 (2000); VAOPGCPREC 10-95.  As to the 
veteran's industrial impairment, the evidence shows that he 
worked as an attorney for many years but has not worked in 
several years.  Earlier records show that he was completely 
disabled and unable to pursue gainful employment due to 
degenerative disc disease of the lumbar spine; however, the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is not permitted.  38 C.F.R. § 4.14.  The veteran 
has offered recent statements and testimony to the effect 
that he is unable to work solely due to PTSD symptoms.  He 
asserts that he is socially isolated and has poor 
relationships with some of his children, yet the file shows 
he maintains some social contacts and has remained married to 
his third wife for many years.  Moreover, his social 
impairment is significant only as it affects his industrial 
impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. § 4.126 
(2000).

The Board notes that prior court decisions have held that 
alcohol dependency could not be considered when rating a 
service-connected psychiatric disorder.  See Barela v. West, 
11 Vet. App. 280 (1998).  However, such consideration is now 
permissible in light of Allen v. Principi, No. 99-7199 (Fed. 
Cir. Feb. 2, 2001) (holding that a veteran is not precluded 
from using alcohol or drug related disabilities as evidence 
of the increased severity of a service-connected disability).  
The veteran was hospitalized in January 1993 for chemical 
dependence.  Later records note that his alcohol abuse has 
been in remission for many years.  In September 1997, the VA 
examiner indicated that his drinking problem was separate 
from PTSD; however, several private medical records note that 
the veteran's alcohol dependence was a symptom of his 
service-connected PTSD.  Specifically, private examiners have 
reported that the veteran used alcohol to mask his emotional 
difficulties and to cope with PTSD symptoms.  The veteran has 
also offered testimony and statements indicating that his 
alcohol dependence was directly related to his service-
connected PTSD.  The veteran is, in effect, claiming that his 
alcohol abuse disability should be used as evidence of the 
increased severity of his PTSD.  In considering the effect of 
the veteran's alcohol dependence on his PTSD symptoms, the 
Board notes that such has been in remission for a number of 
years.  While the veteran's prior alcohol abuse may have had 
some relationship to his service-connected PTSD, an increase 
in severity of PTSD symptoms due to current alcohol abuse has 
not been demonstrated.  

Here, the evidence, as a whole, demonstrates that the veteran 
suffers from no more than a definite degree of social and 
industrial impairment or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks, but that he generally 
functions satisfactorily, with routine behavior, self care, 
and normal conversation; this disability picture is 
consistent with the currently assigned 30 percent evaluation.  
Moreover, the evidence does not support a PTSD rating in 
excess of 30 percent during any distinct period of time while 
the appeal has been pending.  Fenderson v. West, 12 Vet. 
App. 119 (1999)  ("staged ratings" for various periods of 
time are permitted in initial evaluations following a grant 
of service connection).  

The evidence demonstrates that no more than a 30 percent 
rating for PTSD is warranted.  As the preponderance of the 
evidence is against the claim for a higher evaluation, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 30 percent for PTSD is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

